DETAILED ACTION
The action is responsive to the amendment filed on 09/21/2022. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite "wherein the actionable content generation unit is run on the atleast one hardware processor" which is grammatically incorrect. For the purposes of examination, Examiner assumed the claim to recite "wherein the actionable content generation unit is run on the at least one hardware processor".  Appropriate correction is required.
Claim 11 recites “analyzing an input message received from an input interface of an input device by running and executing an actionable content generation unit on the at least one hardware processor” which lacks antecedent basis. For the purposes of examination, Examiner assumed the claim to recite “analyzing an input message received from an input interface of an input device by running and executing an actionable content generation unit on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20180315427 A1, hereinafter Kwon).

As to claim 1, Kwon discloses a system for generating and rendering intent-based actionable content, the system comprising: 
an electronic device comprising an input device, at least one hardware processor (Kwon Figure 16 1620), a memory unit operably and communicatively coupled to the at least one hardware processor (Kwon Figure 16 1630), and a display unit (Kwon Figure 16 1660); and 
an actionable content generation unit operably coupled to the at least one hardware processor and an input interface on the electronic device (Kwon Figure 16 1630), wherein the actionable content generation unit is run and executed on the at least one hardware processor and configured to: 
analyze an input message received from the input interface into plurality of words ("For example, referring to FIG. 10B, the user terminal 100 may obtain a user utterance input 1011 saying that 'increase the size of the screen'," Kwon paragraph 0223; "According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093); 
generate a plurality of tokens of the input message based on the plurality of words ("According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093, dividing user input into syntactic units (i.e., generating tokens)); 
generate a static model comprising a criteria for mapping tokens, intent definitions, and a list of campaigns for one or more data access objects ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, mapping intents to tokens and performing actions based on the intents (i.e., campaigns)); 
map the generated plurality of tokens of the input message with a plurality of intent definitions of a static model to identify an intent of the input message ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094); 
calculate a confidence level for the input message based on the mapped intent definitions of the plurality of tokens, and wherein the confidence level is any one of a no confidence level, a low confidence level, a medium confidence level, and a high confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182, determining confidence levels for intents); and 
identify and assign at least one campaign to the input message based on the identified intent and the calculated confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, determining an intent based on confidence levels and then proposed actions (i.e., campaigns) are either listed or automatically performed based on the determined intent);
wherein the at least one campaign is retrieved from a campaign data, and wherein the campaign data comprises definitions of intent and ongoing campaigns ("According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, proposed actions (i.e., campaigns) are either listed or automatically performed);
wherein the actionable content generation unit is run on the at least one hardware processor to generate, render, and invoke an intent-based actionable content on a user device, in real time through an input interface, and wherein the actionable content generation is invoked within the input interface on the user device, independent of a user application (“FIG. 3 illustrates screens of a user terminal where an intelligence app according to certain embodiments of this disclosure is executed,” Kwon paragraph 0084; “The non-limiting example of FIG. 3 illustrates that the user terminal 100 receives a user input to execute an intelligence app (for example, a speech recognition app) operating in conjunction with the intelligence agent 151,” Kwon paragraph 0085; “According to various embodiments, the user terminal 100 may execute the intelligence app for recognizing a voice through a hardware key 112. For example, in the case where the user terminal 100 receives the user input through the hardware key 112, the user terminal 100 may display a UI 121 of the intelligence app in the display 120,” Kwon paragraph 0086; Kwon Figure 3 121; Kwon Figure 10B 1011, actionable content generation unit is separate intelligence app with its own UI running independently of the background gallery app in Fig. 10B and is invokable by the user by input), wherein the user application is a messaging application or chat application or e-mail application ("The user terminal 100 may provide a service necessary for a user through an app (or an application program) (e.g., an alarm app, a message app, a picture (gallery) app, or the like) stored in the user terminal 100," Kwon paragraph 0044, a message app can be run on the terminal and invoking the intelligence app would overlay the UI overtop the message), and wherein the intent of a message is determined on real time using an artificial intelligence ("According to various embodiments, the intent classifier 812 may be implemented with a plurality of models, and each intent classifier 812 implemented with the plurality of models may be used step by step. For example, the intent classifier 812 may include a first intent classifier implemented with a machine learning model and a second intent classifier implemented with a rule-based model," Kwon paragraph 0153, user messages inputted through the intelligence app are analyzed with a machine learning model or rules (i.e., artificial intelligence) to determine an intent).

As to claim 2, Kwon further discloses the system as claimed in claim 1, wherein the actionable content generation unit is run and executed on the at least one hardware processor and configured to generate at least one actionable content based on the matched at least one campaign ("For example, as illustrated in FIG. 10C, the user terminal 100 may output a screen displaying a text 1012 indicating a plurality of path rules and may obtain a user input to select one of the plurality of texts," Kwon paragraph 0028; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C," Kwon paragraph 0229; Kwon Figure 10C "Please select what you want from following" and "1. To enlarge recent photo in gallery" option).

As to claim 3, Kwon further discloses the system as claimed in claim 2, wherein the actionable content generation unit is run and executed on the at least one hardware processor and configured to render at least one element containing the generated actionable content on the input interface ("For example, as illustrated in FIG. 10C, the user terminal 100 may output a screen displaying a text 1012 indicating a plurality of path rules and may obtain a user input to select one of the plurality of texts," Kwon paragraph 0028; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C," Kwon paragraph 0229; Kwon Figure 10C "Please select what you want from following" and "1. To enlarge recent photo in gallery" option).

As to claim 4, Kwon further discloses the system as claimed in claim 1, wherein each of the tokens is further assigned with an intent contributor and a confidence contributor ("According to various embodiments, the NLU module 220 may grasp the meaning of words extracted from a user input by using linguistic features (e.g., grammatical elements) such as morphemes, phrases, and the like and may match the meaning of the grasped words to the domain and intent to determine user intent. For example, the NLU module 220 may calculate how many words extracted from the user input is included in each of the domain and the intent, for the purpose of determining the user intent. According to certain embodiments, the NLU module 220 may determine a parameter of the user input by using the words that are the basis for grasping the intent," Kwon paragraph 0095, words in the user input can have both intent (i.e., a intent contributor) and a parameter (i.e., an attribute contributor)).

As to claim 5, Kwon further discloses the system as claimed in claim 4, wherein the intent contributor is used for assigning an intent with the token, and wherein a confidence contributor is used for assigning a confidence level with the token ("According to various embodiments, the NLU module 220 may grasp the meaning of words extracted from a user input by using linguistic features (e.g., grammatical elements) such as morphemes, phrases, and the like and may match the meaning of the grasped words to the domain and intent to determine user intent. For example, the NLU module 220 may calculate how many words extracted from the user input is included in each of the domain and the intent, for the purpose of determining the user intent. According to certain embodiments, the NLU module 220 may determine a parameter of the user input by using the words that are the basis for grasping the intent," Kwon paragraph 0095, words in the user input can have both intent (i.e., a intent contributor) and a parameter (i.e., an attribute contributor); "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, using the parameter to determine if an intent is clear (i.e., a confidence level of an intent)).

As to claim 6, Kwon further discloses the system as claimed in claim 4, wherein the high confidence level is detected based on the intent contributor and a confidence contributor assigned with the token ("In operation 908, the processor of the intelligence server 200 may determine that intents of specified number, which have a high confidence level," Kwon paragraph 0187; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, intent is clear and has a high confidence level based on intent and the parameter).

As to claim 7, Kwon further discloses the system as claimed in claim 4, wherein the medium confidence level is detected based on at least any one of the intent contributor, and a non-confidence contributor assigned with the token ("According to certain embodiments, the execution manager module 153 may manage execution states of the actions 141b and 143b of the apps 141 and 143. For example, the execution manager module 153 may receive information about the execution states of the actions 141b and 143b from the apps 141 and 143. For example, in the case where the execution states of the actions 141b and 143b are in partial landing states (for example, where a parameter necessary for the actions 141b and 143b has not been inputted), the execution manager module 153 may transmit information about the partial landing to the intelligence agent 151. The intelligence agent 151 may make a request for an input of necessary information (e.g., parameter information) to the user by using the received information. For another example, in the case where the execution states of the actions 141b and 143b are in an operating state, the utterance may be received from the user, and the execution manager module 153 may transmit information about the apps 141 and 143 being executed and the execution states of the apps 141 and 143 to the intelligence agent 151. The intelligence agent 151 may receive parameter information of the user utterance through the intelligence server 200 and may transmit the received parameter information to the execution manager module 153. The execution manager module 153 may change a parameter of each of the actions 141b and 143b to a new parameter by using the received parameter information," Kwon paragraph 0077; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, ask the user for more information (i.e., have a medium confidence level of intent) because the user did not include parameter information with the intent information).

As to claim 8, Kwon further discloses the system as claimed in claim 4, wherein the low confidence level is detected based on at least any one of the intent contributor, a confidence contributor, a non-confidence contributor assigned with the token ("According to certain embodiments, the execution manager module 153 may manage execution states of the actions 141b and 143b of the apps 141 and 143. For example, the execution manager module 153 may receive information about the execution states of the actions 141b and 143b from the apps 141 and 143. For example, in the case where the execution states of the actions 141b and 143b are in partial landing states (for example, where a parameter necessary for the actions 141b and 143b has not been inputted), the execution manager module 153 may transmit information about the partial landing to the intelligence agent 151. The intelligence agent 151 may make a request for an input of necessary information (e.g., parameter information) to the user by using the received information. For another example, in the case where the execution states of the actions 141b and 143b are in an operating state, the utterance may be received from the user, and the execution manager module 153 may transmit information about the apps 141 and 143 being executed and the execution states of the apps 141 and 143 to the intelligence agent 151. The intelligence agent 151 may receive parameter information of the user utterance through the intelligence server 200 and may transmit the received parameter information to the execution manager module 153. The execution manager module 153 may change a parameter of each of the actions 141b and 143b to a new parameter by using the received parameter information," Kwon paragraph 0077; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, ask the user for more information (i.e., have a low confidence level of intent) because the user did not include parameter information with the intent information).

As to claim 9, Kwon further discloses the system as claimed in claim 1, wherein the actionable content generation unit is run and executed on the at least one hardware processor and configured configured to set the no confidence level as a default confidence level ("Referring to FIG. 9A, in operation 901, the domain classifier 811 may determine one domain (or an app), based on at least one of a text corresponding to a user utterance or context information. According to certain embodiments, the domain classifier 811 may determine a domain based on the confidence level corresponding to each of at least one or more domains," Kwon paragraph 0180, domain confidence levels are determined after user utterance is captured and analyzed (i.e., each domain has a default no confidence level before being analyzed)).

As to claim 10, Kwon further discloses the system as claimed in claim 1, wherein the confidence level is determined using at least any one of a direct application or a booster application ("The intent classifier 812 may determine the intent in the domain determined by the domain classifier 811, based on at least one of the text corresponding to the user utterance or the context information. According to certain embodiments, the intent may correspond to an operation performed by using an app corresponding to a domain, and the intent classifier 812 may perform the operation of determining the rule ID as the operation of determining the intent," Kwon paragraph 0149; "According to some embodiments, the context information may include information (or information of an app being executed in background) of an app, which has been executed before the user utterance is entered, state information of the app, or the like," Kwon paragraph 0150; "According to certain embodiments, the data associated with the selected path rule may include at least one of context information (e.g., app information, state information of the app, or the like) at a point in time when the user terminal 100 receives the user utterance input, the intent (or rule ID) of the selected path rule, a text corresponding to a user utterance input, a text, which corresponds to the intent, in the text corresponding to the user utterance input, or a domain (or an app) of the selected path rule," Kwon paragraph 0227; "For example, in the case where the app that the user terminal has executed before the intelligence service is performed is a gallery app, the intent classifier 812 may determine at least one intent in a gallery app," Kwon paragraph 0193, intent is determined based on the text of the user utterance and context information one of which can be an app that was being used at the time of the utterance (i.e., one intent’s confidence level is boosted or determined based on the current application being used).

As to claim 11, Kwon discloses a method for generating and rendering intent-based actionable content, the method comprising steps of: 
analyzing an input message received from an input interface of an input device by running an executing an actionable content generation unit on ("For example, referring to FIG. 10B, the user terminal 100 may obtain a user utterance input 1011 saying that 'increase the size of the screen'," Kwon paragraph 0223; "According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093); 
generating a plurality of tokens of the input message into plurality of words by running and executing the actionable content generation unit on the at least one hardware processor ("According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093, dividing user input into syntactic units (i.e., generating tokens)); 
generating a static model comprising a criteria for mapping tokens, intent definitions, and a list of campaigns for one or more data access objects ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, mapping intents to tokens and performing actions based on the intents (i.e., campaigns)); 
mapping each of plurality of tokens of the input message with intent definitions of a static model to identify intent of the input message by running and executing the actionable content generation unit on the at least one hardware processor ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094); 
calculating a confidence level of the input message based on the mapped intent definitions of the plurality of tokens by running and executing the actionable content generation unit on the at least one hardware processor, and wherein the calculated confidence level is at least any one of a no confidence level, a low confidence level, a medium confidence level, and a high confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182, determining confidence levels for intents); and 
identifying and assigning at least one campaign to the input message based on the identified intent and the calculated confidence level by running and executing the actionable content generation unit on the at least one hardware processor ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, determining an intent based on confidence levels and then proposed actions (i.e., campaigns) are either listed or automatically performed based on the determined intent);
wherein the actionable content generation unit is run on the at least one hardware processor to generate, render, and invoke an intent-based actionable content on a user device, in real time through an input interface, and wherein the actionable content generation is invoked within the input interface on the user device, independent of a user application (“FIG. 3 illustrates screens of a user terminal where an intelligence app according to certain embodiments of this disclosure is executed,” Kwon paragraph 0084; “The non-limiting example of FIG. 3 illustrates that the user terminal 100 receives a user input to execute an intelligence app (for example, a speech recognition app) operating in conjunction with the intelligence agent 151,” Kwon paragraph 0085; “According to various embodiments, the user terminal 100 may execute the intelligence app for recognizing a voice through a hardware key 112. For example, in the case where the user terminal 100 receives the user input through the hardware key 112, the user terminal 100 may display a UI 121 of the intelligence app in the display 120,” Kwon paragraph 0086; Kwon Figure 3 121; Kwon Figure 10B 1011, actionable content generation unit is separate intelligence app with its own UI running independently of the background gallery app in Fig. 10B and is invokable by the user by input), wherein the user application is a messaging application or chat application or e-mail application ("The user terminal 100 may provide a service necessary for a user through an app (or an application program) (e.g., an alarm app, a message app, a picture (gallery) app, or the like) stored in the user terminal 100," Kwon paragraph 0044, a message app can be run on the terminal and invoking the intelligence app would overlay the UI overtop the message), and wherein the intent of a message is determined on real time using an artificial intelligence ("According to various embodiments, the intent classifier 812 may be implemented with a plurality of models, and each intent classifier 812 implemented with the plurality of models may be used step by step. For example, the intent classifier 812 may include a first intent classifier implemented with a machine learning model and a second intent classifier implemented with a rule-based model," Kwon paragraph 0153, user messages inputted through the intelligence app are analyzed with a machine learning model or rules (i.e., artificial intelligence) to determine an intent).

As to claim 12, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
As to the arguments concerning wherein the actionable content generation unit is run on the at least one hardware processor to generate, render, and invoke an intent-based actionable content on a user device, in real time through an input interface, and wherein the actionable content generation is invoked within the input interface on the user device, independent of a user application, wherein the user application is a messaging application or chat application or e-mail application, and wherein the intent of a message is determined on real time using an artificial intelligence.” 
In Kwon an intelligence app is a separate application with a UI can be invoked via hardware, on-screen or voice input and the intelligence app UI will be overlaid over a currently running app (“FIG. 3 illustrates screens of a user terminal where an intelligence app according to certain embodiments of this disclosure is executed,” Kwon paragraph 0084; “The non-limiting example of FIG. 3 illustrates that the user terminal 100 receives a user input to execute an intelligence app (for example, a speech recognition app) operating in conjunction with the intelligence agent 151,” Kwon paragraph 0085; “According to various embodiments, the user terminal 100 may execute the intelligence app for recognizing a voice through a hardware key 112. For example, in the case where the user terminal 100 receives the user input through the hardware key 112, the user terminal 100 may display a UI 121 of the intelligence app in the display 120,” Kwon paragraph 0086; Kwon Figure 3 121; Kwon Figure 10B 1011). 
This currently running app can include a messaging application ("The user terminal 100 may provide a service necessary for a user through an app (or an application program) (e.g., an alarm app, a message app, a picture (gallery) app, or the like) stored in the user terminal 100," Kwon paragraph 0044).
Furthermore the intent of user utterances (i.e., a message) can be determined via a machine learning model or a rules based model both of which are artificial intelligence ("According to various embodiments, the intent classifier 812 may be implemented with a plurality of models, and each intent classifier 812 implemented with the plurality of models may be used step by step. For example, the intent classifier 812 may include a first intent classifier implemented with a machine learning model and a second intent classifier implemented with a rule-based model," Kwon paragraph 0153).
Therefore Kwon does disclose “wherein the actionable content generation unit is run on the at least one hardware processor to generate, render, and invoke an intent-based actionable content on a user device, in real time through an input interface, and wherein the actionable content generation is invoked within the input interface on the user device, independent of a user application, wherein the user application is a messaging application or chat application or e-mail application, and wherein the intent of a message is determined on real time using an artificial intelligence.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140253455 A1 to Mauro et al. discloses a task assistant providing contextual suggestions where a task assistant application's UI is displayed overlaid an existing displayed application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171